MEMORANDUM **
The Clerk shall amend the docket to include petitioner Jose Eduardo Gonzalez Gonzalez’s alias, Jose Eduardo Gonzalez Rodriguez.
Respondent’s motion to summarily dispose in part and dismiss in part is granted. Summary disposition is appropriate as to petitioners Jose Eduardo Gonzalez Gonzalez and Juan Antonio Gonzalez Rodriguez because their lack of qualifying relatives for cancellation of removal raises no substantial questions requiring further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). Dismissal as to petitioners J. Jose Gonzalez Gonzalez and Lorena Rodriguez Olvera is appropriate because they raise no colorable constitutional claim as to the agency’s discretionary determination of lack of exceptional and extremely unusual hardship. See 8 U.S.C. § 1252(a)(2)(B)(i); Torres-Aguilar v. INS, 246 F.3d 1267, 1271 (9th Cir.2001); Romero-Torres v. Ashcroft, 327 F.3d 887, 892 (9th Cir.2003).
All other pending motions are denied as moot. The temporary stay of removal and voluntary departure confirmed by Ninth Circuit General Order 6.4(c) and Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004), shall continue in effect until issuance of the mandate.
*687PETITION FOR REVIEW DISMISSED IN PART and DENIED IN PART.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.